DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Azuma et al (US Patent Application Publication 2016/0348876) in view of Sanga et al (US Patent Application Publication 2015/0303356).
Regarding claim 1, Azuma et al disclose a method of manufacturing a light emitting device, comprising:
providing two light emitting elements 1 disposed on a first surface of a light transmissive member 3;
disposing s light guide member 9 covering a part of the first surface of the light transmissive member, and lateral surfaces of the two light emitting elements [see Fig. 9; see also paragraph 0028];
disposing a light reflective member 27 covering the two light emitting elements, and the light guide member [see Fig. 7F; see also paragraph 0061]; and 
cutting the light reflective member and/or the light transmissive member between the two light emitting elements [see Fig. 7G; see also paragraph 0064].
Azuma et al do not disclose wherein a light reflective member covers a second surface of the light transmissive member, the second surface being opposite to the first surface. One such as Sanga et al disclose a substantially similar method of manufacturing a light emitting device, comprising: providing two light emitting elements 2 on a first surface of a light transmissive member 3; disposing a light reflective member 5 covering the two light emitting elements, the second surface of the light transmissive member, the second surface of the light transmissive layer being opposite to the first surface [see Fig. 4]. It would have been obvious to one of ordinary skill in the art at the time of invention to include the light reflective member on the second surface of the light transmissive member, the second surface being opposite to the first surface, in order to direct the light from the light emitting device entirely from the desired region of the device.
Regarding claim 3, the prior art of Azuma et al and Sanga et al disclose the method of manufacturing a light emitting device according to claim 1. Furthermore, Azuma et al disclose wherein the providing of the two light emitting elements disposed on the first surface of the light transmissive member includes placing the two light emitting elements on the first surface of the light transmissive member with a liquid resin material being interposed therebetween [see paragraph 0058], and
the disposing of the light guide member includes curing the liquid resin material that is pushed out from a region between each of the two light emitting elements and the first surface of the light transmissive member, and that defines an inclined surface connecting a corresponding one of the lateral surfaces of the two light emitting elements and the first surface of the light transmissive member [see paragraph 0058].
Regarding claim 5, the prior art of Azuma et al and Sanga et al disclose the method of manufacturing a light emitting device according to claim 1. Furthermore, Azuma et al disclose wherein the providing of the two light emitting elements disposed on the first surface of the light transmissive member includes providing the light transmissive member having a first region and a second region [see Fig. 7E], and
the disposing of the light guide member includes disposing the light guide member such that the light guide member on the back side surface of the light emitting device covers the second region in a wider area than an area covered by the light guide member on a front side surface of the light emitting device, which is between the two light emitting elements [see Fig. 9].
Regarding claim 6, the prior art of Azuma et al and Sanga et al disclose the method of manufacturing a light emitting device according to claim 1. Azuma et al do not disclose wherein the disposing of the light emitting elements includes disposing the light emitting elements on a base member so that electrodes formed on a lower surface of each of the light emitting elements face the base member. As discussed above, Sanga et al disclose wherein the disposing of the light emitting elements 2 includes disposing the light emitting elements on a base member 20 so that electrodes 11, 12 formed on a lower surface of each of the light emitting elements face the base member [see Fig. 4]. It would have been obvious to one of ordinary skill in the art at the time of invention to form the light emitting elements on a base layer, with the electrodes facing the base member in order to provide support to the structure during processing [see paragraph 0050].
Regarding claim 7, the prior art of Azuma et al and Sanga et al disclose the method of manufacturing a light emitting device according to claim 1. Furthermore, Azuma et al disclose wherein the cutting of the light reflective member and/or the light transmissive member includes exposing the light transmissive member on one of lateral surfaces of the light emitting device with an exposed surface of the light transmissive member being spaced apart from an upper edge of the light emitting device [see Fig. 7G].
Regarding claim 8, the prior art of Azuma et al and Sanga et al disclose the method of manufacturing a light emitting device according to claim 1. Furthermore, Azuma et al disclose wherein the cutting of the light reflective member and/or the light transmissive member includes cutting both the light reflective member and the light transmissive member so that an upper surface of the light transmissive member is covered by the light reflective member while one of lateral surfaces of the light transmissive member coincides a corresponding one of lateral surfaces of the light emitting device [see Fig. 7G].
Regarding claim 9, the prior art of Azuma et al and Sanga et al disclose the method of manufacturing a light emitting device according to claim 1. Furthermore, Azuma et al disclose wherein the cutting of the light reflective member and/or the light transmissive member includes exposing the light transmissive member so that an exposed surface of the light transmissive member serves as a light extraction surface of the light emitting device [see Figs. 7G and 9].

Allowable Subject Matter
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding dependent claim 2, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements and with sufficient specificity, wherein the cutting the light transmissive member between adjacent ones of the light emitting elements is such that two light emitting elements are disposed on the light transmissive member after cutting. Rather, both Azuma et al and Sanga et al disclose wherein the singulation is performed between each light emitting elements, rather than leaving two together.
Regarding dependent claim 4, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, wherein the method further comprises removing a part of an outer edge of the light transmissive member in a top view, after disposing of the light transmissive member.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603. The examiner can normally be reached M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /VICTOR A MANDALA/Primary Examiner, Art Unit 2899